Citation Nr: 1114729	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability.  Based upon its review of the Veteran's claims file, the Board finds this appeal must again be remanded as the RO failed to comply with the Board's January 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board ordered in its January 2010 Remand, that a VA medical opinion be obtained as to whether the Veteran's service-connected bilateral hearing loss precludes him from securing and following substantially gainful employment consistent with his education and occupational experiences, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  

In April 2010, a VA audiology examination was afforded to the Veteran in conjunction with the claim on appeal.  The April 2010 VA examiner stated

The [V]eteran's hearing loss (without assistance from amplification) would have a significant negative impact on his ability to understand speech.  Employment that requires conversation and the ability to hear speech without error would be very challenging.  With proper amplification, assistive listening devices and rehabilitation, the Veteran's ability to understand speech and participate in conversation would improve but significant limitations would still exist.  

In December 2010, an addendum was obtained from the VA examiner who conducted the April 2010 VA examination, but the examiner simply reiterated the above statements.

The VA examiner's statements remain inconclusive as to whether the Veteran's hearing loss precludes him from securing and following any substantially gainful employment consistent with his education and occupational experiences, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  In this regard, it is noted that the VA examiner also failed to elicit information from the Veteran his full work and education history as no information is noted in the VA examination report other than his previous occupational noise exposure.

Thus, the Board finds that the VA medical opinion currently of record is inadequate and failed to comply with the directives of the January 2010 Board Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a VA examination to determine the effects of his service-connected bilateral hearing loss on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examination findings, the Veteran's statements as to the functional effects of service-connected hearing loss, and the Veteran's education, experience, and occupational background, the examiner must provide an opinion as to whether the Veteran's service-connected hearing loss, standing alone, precludes him from securing and maintaining substantially gainful employment, without consideration of the Veteran's age.  A complete rationale for all opinions must be provided.  If any of the opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

